SENTENCIA
El Fiscal Especial Independiente, Ledo. Federico Torres Jiménez (Q.E.P.D.), radicó ante la antigua Sala de San Juan del extinto Tribunal Superior de Puerto Rico un pliego acusatorio mediante el cual le imputó al peticionario William Cintrón Antonsanti una alegada violación al Art. 242 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4438. En el referido pliego se le imputó a Cintrón Antonsanti haber presentado documentos falsos ante la Administra-ción de Servicios Municipales. En varios de estos documen-tos aparecía la firma del peticionario Cintrón Antonsanti, el cual para esa fecha fungía como Alcalde del Municipio de Yauco (en adelante el Municipio). Dicha documentación te-nía que ver con negocios llevados a cabo por el referido municipio, en los cuales hubo desembolso de fondos públicos.
El día señalado para la vista del caso en su fondo, las partes sometieron ante el tribunal de instancia una “alega-ción preacordada”. La misma consistió en la reducción del delito grave originalmente imputado a uno menos grave; esto es, una infracción al Art. 214 del citado Código Penal, 33 L.P.R.A. see. 4365, el cual castiga la “omisión en el cum-plimiento del deber”. La alegación preacordada sometida ante el foro de instancia contenía, además, una estipula-ción de las partes a los efectos de que “la sentencia que dispone adecuadamente del cargo” lo era una multa de qui-nientos dólares ($500), más la restitución de la suma de dos mil quinientos dólares ($2,500) por concepto de los gas-tos periciales incurridos por el Estado en la investigación y tramitación del' caso.
Una vez notificado de la referida alegación preacordada, el magistrado que presidía los procedimientos entendió procedente reunirse “en cámara” con el representante del *41Ministerio Fiscal y el abogado defensor. Conforme el resu-men que hace la representación legal del peticionario Cin-tron Antonsanti —resumen que no controvierte el Procura-dor General— en dicha reunión ocurrió lo siguiente:
Conforme nuestro recuerdo y notas, al entrar a cámara las partes inmediatamente presentaron al Hon. Juez Brau Ramí-rez el Escrito de Alegación Pre-Acordada. Este leyó el mismo y tan pronto terminó de leerlo preguntó al Fiscal Especial Inde-pendiente, Honorable Federico Torres Jiménez, si éste carecía de pruebas para probar las acusaciones. El fiscal Torres Jimé-nez respondió que parecía que los jueces de apelaciones tenían una opinión un tanto particular sobre lo que era una alegación preacordada. Indicó que los abogados de defensa actuarían irresponsablemente si conscientes de que el fiscal no tiene evi-dencia para probar su caso, aceptaran hacer alegación de cul-pabilidad por algún delito. Señaló que igualmente actuaría irresponsablemente el fiscal si radicara un cargo a sabiendas de que carece de prueba para sostenerlo. Señaló que las alegaciones pre-acordadas se logran porque a pesar de que prima facie el ministerio público tiene prueba para probar el caso, la debili-dad de ésta y ¡o la prueba de la defensa podrían desvirtuar su prueba y lograr un veredicto absolutorio. Además, que ese he-cho, unido a la evaluación de las circunstancias particulares del caso permiten y aconsejan la alegación preacordada. Afirmó que ese análisis lleva a la parte acusadora a concluir que se sirven mejor los intereses de la justicia llegando a una alega-ción pre-acordada por un delito menor y/o con determinada sen-tencia y particulares circunstancias más favorables al acusado que las del delito imputado. Así mismo al acusado le conviene hacer la alegación pre-acordada para evitar el riesgo de una convicción por el delito imputado. Que en el caso de autos se conoce que la defensa tiene pruebas y/o argumentos con el pro-pósito de desvirtuar aquellas que el ministerio público cuenta para probar el caso. Manifestó además el representante del mi-nisterio público que en su opinión éste era un caso que había sido altamente exagerado por los medios de comunicación y otras personas.
Inmediatamente el juez le preguntó al fiscal, que si era así porqué [sic] razón no archivaba el caso. Indicó el juez que acce-dería a una petición del F.E.I. para archivar el caso, pero no a una para rebajar los cargos a un delito menos grave.
El fiscal contestó que técnicamente él entendía que tenía prueba para probar todos los elementos del delito, pero que no era éste un caso del tipo que usualmente se imputa por infrac-*42ción al Artículo 242 en los que existe un fraude, pu[e]s en este caso él no contaba con prueba de fraude. Inmediatamente el Juez manifestó que él entiende que este delito es del tipo de delito que va dirigido a acusar a aquellas personas que inten-tan ocultar actos de malversación de fondos. El fiscal indicó que no contaba con prueba alguna que tendiera a establecer que el acusado participó en cualquier forma en la malversación de fondos públicos. Que su prueba era en el sentido de que si bien había documentos antedatados y/o que no habían sido firmados por las personas cuyos nombres aparecían firmando los mis-mos, su prueba también establecía que todas las obras que ha-bían sido contratadas habían sido realizadas conforme a lo pac-tado, y que carecía de prueba para establecer apropiación ilegal de cualquier suma de dinero.
El juez insistió que si era así el fiscal debía solicitar el archivo de los casos, y que a tal cosa el accedería, más que no accedería a la aprobación del pre-acuerdo radicado. (Enfasis suplido.) Alegato del recurrente, págs. 2-4.
Terminada la reunión “en cámara”, y ya en corte abierta, sucedió, conforme así surge de la “minuta” que recoge lo acontecido en dicho día, lo siguiente:
El Tribunal hace constar que había discutido en Cámara la propuesta que se sometió a su consideración para la clasifica-ción del delito a uno menos grave con una sentencia de $500.00 de multa y le ha indicado a las partes que no va a aceptar dicho acuerdo en el ejercicio de su discreción, tal como lo contempla la Regla 72, y se procederá con el juicio. (Enfasis en el original.)
Inconforme, acudió William Cintrón Antonsanti ante este Tribunal imputándole al foro de instancia haber errado “al rechazar de plano la alegación preacordada sometida”. Petición de certiorari, pág. 2.
Decidimos revisar. Estando en posición de resolver el recurso radicado, procedemos a así hacerlo.
HH
Es harto conocido el principio de que nuestro ordena-miento jurídico “encomienda al Poder Ejecutivo el deber de implantar las leyes penales”; esto es, y dicho de manera *43sencilla, son “los fiscales adscritos al Departamento de Jus-ticia quienes tienen la función de procesar a todos los de-lincuentes por los crímenes y delitos de que pueda conocer bajo la autoridad y en representación del Estado Libre Aso-ciado de Puerto Rico”. Pueblo v. Quiñones, Rivera, 133 D.P.R. 332, 338 (1993). Véanse, en adición: Pueblo v. González Malavé, 116 D.P.R. 578, 583 (1985); Pueblo v. Tribunal Superior, 94 D.P.R. 59, 65 (1967).
Ello significa, entre otras cosas, que el Poder Judicial no tiene injerencia alguna en la decisión original que hace el Poder Ejecutivo sobre si procede, o no, acusar a determi-nada persona en relación con hechos posiblemente delictivos. Esto es, la determinación inicial sobre si se ra-dican, o no, cargos criminales contra una persona es una exclusiva del Poder Ejecutivo de nuestro Gobierno.
Otra es la situación, naturalmente, en la etapa posterior a la radicación de la denuncia o acusación ante el foro judicial. En relación con esta etapa, el Poder Judicial es el que determina no sólo la culpabilidad o inocencia del acu-sado sino que, de ordinario, el delito por el cual el impu-tado debe resultar convicto, si alguno.
La situación que contempla la Regla 72 de Procedi-miento Criminal, 34 L.P.R.A. Ap. II, es una “híbrida” o intermedia. Se entendió que, radicado un pliego acusatorio ante el Tribunal de Primera Instancia por determinado de-lito, resultaba conveniente a una sana administración de la justicia el que las partes pudieran acordar un curso de acción, o resultado, que, bajo ciertas circunstancias, el foro judicial está “obligado” a seguir.(1)
Debe quedar claro que el tribunal de instancia siempre mantiene el poder de rechazar la alegación preacordada por las partes. La facultad de no aceptar dicha alegación preacordada, sin embargo, no es, ni puede nunca ser, irres-*44trida; esto es, no puede el tribunal incurrir, al respecto, en un “abuso de discreción”. Dicho de otra forma, la decisión del juez de instancia denegando la alegación preacordada a la que han llegado las partes tiene que ser una fundada y razonable, viniendo obligado, inclusive, el juez de instancia a vertir para récord los fundamentos en apoyo de su dene-gatoria; ello, con el obvio fin o propósito de que el tribunal apelativo pueda en su día aquilatar, de manera informada, su decisión denegatoria.
Las disposiciones del inciso (7) de la citada Regla 72 establecen, por decirlo así, los parámetros que regulan la actuación del tribunal de instancia en la referida situación. Conforme el mencionado inciso (7):
(7) Al decidir sobre la aceptación de una alegación preacor-dada el tribunal deberá cerciorarse de que ha sido hecha con pleno conocimiento, conformidad y voluntariedad del imputado; que es conveniente a una sana administración de justicia, y que ha sido lograda conforme a derecho y a la ética. A este fin, el tribunal podrá requerir del fiscal y del abogado del imputado aquella información, datos y documentos que tengan en su po-der y que estime necesarios, y podrá examinar al imputado y a cualquier otra persona que a su juicio sea conveniente. (Enfasis suplido.)
Como podemos notar, el tribunal de instancia viene obli-gado, en primer lugar, a cerciorarse de que la decisión del imputado, respecto a la alegación preacordada, es una in-formada y voluntaria. Ello, naturalmente, se logra exami-nando al imputado de delito sobre dichos aspectos. En se-gundo lugar, el tribunal tiene que cerciorarse que la alegación preacordada “es conveniente a una sana admi-nistración de la justicia, y que ha sido lograda conforme a derecho y a la ética”. Hemos resuelto, por último, que el foro de instancia debe cerciorarse de que existe base sufi-ciente en los hechos para sostener que el acusado sería culpable del delito por el cual hizo alegación de culpabili-dad si tales hechos se probaran más allá de duda razonable *45en un juicio plenario. Pueblo v. Santiago Agricourt, 147 D.P.R. 179 (1998).
La propia Regla 72 de Procedimiento Criminal, supra, le provee al tribunal de instancia los mecanismos necesa-rios para poder llegar a dicha determinación. Como vemos, faculta al tribunal de instancia para requerir de las partes la información o documentación que, a esos efectos, en-tienda necesaria, lo cual le permitirá estar en posición óp-tima para poder pasar juicio sobre la referida alegación.
h — I f — (
En el presente caso, el juez de instancia no hizo nada de lo anteriormente señalado. El abuso de discreción en que incurrió es claro y evidente.
Debe recordarse que el Fiscal Especial Independiente le informó al magistrado que entendía que no contaba con prueba suficiente para sostener el cargo originalmente im-putado en el pliego acusatorio radicado y que, por el con-trario, tenía prueba suficiente en derecho para sostener una convicción por un delito menor incluido. A esos fines, le ofreció a dicho magistrado las declaraciones juradas de los testigos de cargo; dicho ofrecimiento tenía el claro y evi-dente propósito de que el magistrado pudiera cerciorarse de la propiedad y corrección de la actuación del Estado.
El juez en cuestión, en lugar de examinar las declara-ciones juradas que se le ofrecían —esto es, en lugar de cumplir con la obligación que le impone la citada Regla 72— no sólo rechazó dicho ofrecimiento, sino que expresó que, antes de así hacerlo, prefería archivar totalmente los cargos radicados. A nuestro humilde entender, dicha actua-ción no sólo constituye un abuso de discreción, sino que un acto erróneo e impermisible en derecho.
La prueba más evidente de ello la constituye el hecho de que el referido magistrado no virtió para récord un sólo *46fundamento en apoyo de su acción negándose a aceptar la alegación preacordada a la que las partes habían llegado.
FH FH FH
Deben mantenerse presente las expresiones de este Tribunal, en Pueblo v. Ortega Santiago, 125 D.P.R. 203, 211 (1990), a los efectos de que:
Discreción, naturalmente, significa tener poder para decidir en una u otra forma, esto es, para escoger entre uno o varios cursos de acción. En el ámbito judicial, sin embargo, el mencio-nado concepto “no significa poder para actuar en una forma u otra, haciendo abstracción del resto del Derecho ...”. ... Pueblo v. Sánchez González, 90 D.P.R. 197, 200 (1964).
No resulta fácil precisar cuándo un tribunal de justicia incu-rre en un abuso de discreción. No tenemos duda, sin embargo, de que el adecuado ejercicio de la discreción judicial está inexorable e indefectiblemente atado al concepto de la razonabilidad. Como expresáramos en Pueblo v. Sánchez González, ante, pág. 200, “discreción es, pues, una forma de razonabilidad aplicada al discernimiento judicial para llegar a una conclusión justiciera....”. (Enfasis suplido y en el original.)
Un análisis sosegado de la situación nos convence de que en el presente caso el juez de instancia incurrió en claro abuso de discreción al negarse a aceptar la alegación preacordada que le sometieron las partes, razón por la cual se dicta sentencia revocatoria de la resolución recurrida y se devuelve el caso al foro de instancia para procedimientos ulteriores consistentes con lo aquí resuelto.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo. El Juez Asociado Señor Fuster Berlingeri concurrió con el resultado con opinión escrita. Los Jueces Asociados Señora Naveira de Rodón y Señor Corrada Del Río disintieron sin opinión escrita. El Juez Asociado Señor Negrón García se inhibió.
*47— O —

 Sobre la “naturaleza contractual” de una alegación preacordada, una vez aceptada por el tribunal de instancia, véase Pueblo v. Figueroa García, 129 D.P.R. 798 (1992).